          Case 2:21-cv-00524-KJN Document 3 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ARMANDO ZEPEDA ACEVEDO,                          No. 2:21-cv-0524 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14       UNKNOWN,
15                        Defendant.
16

17           Plaintiff, an inmate at Tehama County Jail, filed a letter seeking help with his current

18   criminal court case, No. 20cr002540.1 No other pleadings have been filed by the plaintiff. In

19   order to commence an action, plaintiff must file a complaint as required by Rule 3 of the Federal

20   Rules of Civil Procedure, and plaintiff must either pay the required filing fee or file an application

21   requesting leave to proceed in forma pauperis.2 See 28 U.S.C. §§ 1914(a), 1915(a). The court

22   will not issue any orders granting or denying relief until an action has been properly commenced.

23
     1
       Absent extraordinary circumstances, plaintiff is advised that this court is barred from directly
24   interfering with ongoing criminal proceedings in state court. See Younger v. Harris, 401 U.S. 37,
     46 (1971); Mann v. Jett, 781 F.2d 1448, 1449 (9th Cir.1985) (“When a state criminal prosecution
25   has begun the Younger rule directly bars a declaratory judgment action” as well as a section 1983
26   action for damages “where such an action would have a substantially disruptive effect upon
     ongoing state criminal proceedings.”).
27
     2
        If leave to file in forma pauperis is granted, plaintiff will still be required to pay the $350.00
28   filing fee but will be allowed to pay it in installments.
                                                          1
         Case 2:21-cv-00524-KJN Document 3 Filed 03/25/21 Page 2 of 2


 1   Therefore, plaintiff’s letter is disregarded. This court cannot provide legal advice; rather, plaintiff

 2   should consult a public defender or a criminal defense lawyer.

 3            If plaintiff intended to file a civil rights action, plaintiff is provided the opportunity to file

 4   a complaint and to submit an application requesting leave to proceed in forma pauperis or to

 5   submit the appropriate filing fee. In the alternative, plaintiff may request dismissal of this action

 6   and he will not incur the filing fee.

 7            In accordance with the above, IT IS HEREBY ORDERED that:

 8            1. Plaintiff’s March 22, 2021 letter is disregarded.

 9            2. Plaintiff is granted thirty days from the date of service of this order to file a complaint

10   that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure,

11   and the Local Rules of Practice; the complaint must bear the docket number assigned this case;

12   plaintiff must file an original and two copies of the complaint. Plaintiff shall also submit, within

13   thirty days from the date of this order, the application to proceed in forma pauperis on the form

14   provided by the Clerk of Court, or the filing fee in the amount of $402.00.3 Plaintiff’s failure to

15   comply with this order will result in a recommendation that this matter be dismissed; and

16            3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil

17   rights action, and the application to proceed in forma pauperis by a prisoner.

18   Dated: March 25, 2021

19

20
     /acev0524.nocompl
21

22

23

24

25

26
     3
27      The $402.00 is comprised of the $350.00 filing fee and a $52.00 administrative fee. If plaintiff
     is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $52.00
28   administrative fee.
                                                       2
